
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3397
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 11, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To modify the Forest Service Recreation
		  Residence Program by implementing a simple, equitable, and predictable
		  procedure for determining cabin user fees, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Cabin Fee Act of
			 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Cabin user fees.
					Sec. 4. Payment of cabin transfer fees.
					Sec. 5. Right of appeal and judicial review.
					Sec. 6. Effect.
					Sec. 7. Regulations.
				
			2.DefinitionsIn this Act:
			(1)Authorization;
			 authorizeThe terms authorization and
			 authorize mean the issuance of a special use permit for the use
			 and occupancy of National Forest System land by a cabin owner under the
			 Recreation Residence Program.
			(2)CabinThe
			 term cabin means a privately built and owned recreation
			 residence and related improvements on National Forest System land that—
				(A)is authorized for
			 private use and occupancy; and
				(B)may be sold or
			 transferred between private parties.
				(3)Cabin
			 ownerThe term cabin owner means—
				(A)a person
			 authorized by the Secretary to use and to occupy a cabin; and
				(B)a trust, heir, or
			 assign of a person described in subparagraph (A).
				(4)Cabin transfer
			 feeThe term cabin transfer fee means a fee that
			 is paid to the United States on the transfer of a cabin between private parties
			 for money or other consideration that results in the issuance of a new
			 permit.
			(5)Cabin user
			 feeThe term cabin user fee means an annual fee
			 paid to the United States by a cabin owner in accordance with an authorization
			 for the use and occupancy of a cabin.
			(6)Current
			 appraisal cycleThe term current appraisal cycle
			 means the completion of Forest Service review and acceptance of—
				(A)initial typical
			 lot appraisals; and
				(B)second appraisals,
			 if ordered by cabin owners and approved by the Forest Service.
				(7)Current cabin
			 user feeThe term current cabin user fee means the
			 most recent cabin user fee, as adjusted under section 3(c).
			(8)LotThe
			 term lot means a parcel of National Forest System land on which
			 a person is authorized to build, use, occupy, and maintain a cabin.
			(9)National forest
			 systemThe term National Forest System has the
			 meaning given that term in section 11 of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609).
			(10)Recreation
			 residence programThe term Recreation Residence
			 Program means the Recreation Residence Program established under the
			 last paragraph under the heading FOREST SERVICE in the Act of
			 March 4, 1915 (16
			 U.S.C. 497).
			(11)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting
			 through the Chief of the Forest Service.
			(12)Typical
			 lotThe term typical lot means a cabin lot, or
			 group of cabin lots, in a tract that is selected for use in an appraisal as
			 being representative of, and that has similar value characteristics as, other
			 lots or groups of lots within the tract.
			3.Cabin user
			 fees
			(a)Payment of cabin
			 user feesCabin owners shall pay an annual cabin user fee
			 established by the Secretary in accordance with this section.
			(b)Initial cabin
			 user fees
				(1)EstablishmentThe
			 Secretary shall establish initial cabin user fees in accordance with this
			 subsection.
				(2)Assignment to
			 value tiersOn completion of the current appraisal cycle, as
			 required by paragraph (4), the Secretary shall assign each permitted lot on
			 National Forest System land to 1 of 10 tiers based on the following
			 considerations:
					(A)Before assigning
			 the lots to tiers, all appraised lot values shall be adjusted, or normalized,
			 for price changes occurring after the appraisal, in accordance with the
			 National Association of Homebuilders/Wells Fargo Housing Opportunity
			 Index.
					(B)Second appraisal
			 values shall supersede initial lot appraisal values for the normalization and
			 ranking process under subparagraph (A).
					(C)The tiers shall be
			 established, on a national basis, according to relative lot value, with lots
			 having the lowest adjusted appraised value assigned to tier 1 and lots having
			 the highest adjusted appraised value assigned to tier 10.
					(D)The number of lots
			 (by percentage) assigned to each tier is contained in the table set forth in
			 paragraph (3).
					(E)Data from
			 incomplete appraisals may not be used to establish the fee tiers under this
			 subsection.
					(F)Until assigned to
			 a tier under this subsection, the Secretary shall assess (and may adjust
			 annually subject to clause (ii)) an interim fee for permitted cabin lots
			 (including lots with incomplete appraisals) in an amount equal to the lesser
			 of—
						(i)$5,000; or
						(ii)the
			 amount of the current cabin user fee, as determined under the Cabin User Fee
			 Fairness Act of 2000 (16 U.S.C. 6201 et seq.), which
			 amount the Secretary may increase annually by not more than 25 percent, except
			 that the increased fee shall not exceed the otherwise scheduled fee determined
			 under the Cabin User Fee Fairness Act of 2000.
						(3)Amount of
			 initial cabin user feesThe initial cabin user fees, based on the
			 assignments under paragraph (2), are as follows:
					
						
							
								Fee TierApproximate Percent of Permits
					 NationallyFee
					 Amount
								
							
							
								Tier 1 5 percent$500
								
								Tier 212 percent$1,000
								
								Tier 3 22 percent$1,500
								
								Tier 4 22 percent$2,000
								
								Tier 510 percent$2,500
								
								Tier 6 9 percent$3,000
								
								Tier 7 7 percent$3,500
								
								Tier 8 5 percent$4,000
								
								Tier 9 5 percent$4,500
								
								Tier 103 percent $5,000
								
							
						
					
				(4)Deadline for
			 completion of current appraisal cycleNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall complete the current appraisal
			 cycle.
				(5)Effective
			 dateThe initial cabin user fees required by this subsection
			 shall take effect beginning with the first calendar year beginning after the
			 completion of the current appraisal cycle.
				(c)Annual
			 adjustments of cabin user feeOnce initial cabin user fees have
			 been assessed, based on the tier assignments under subsection (b)(2), the
			 Secretary shall use changes in the Implicit Price Deflator for the Gross
			 Domestic Product published by the Bureau of Economic Analysis of the Department
			 of Commerce, applied on a 5-year rolling average, to assess an annual
			 adjustment to cabin user fees.
			(d)Effect of
			 destruction, substantial damage, or loss of access
				(1)In
			 generalThe Secretary shall reduce the cabin user fee to $100 per
			 year for a cabin if—
					(A)the cabin is
			 destroyed or suffers substantial damage in an amount that is greater than 50
			 percent of replacement cost of the cabin; or
					(B)access to the
			 cabin is significantly impaired, whether by catastrophic events, natural
			 causes, or governmental actions.
					(2)Term of reduced
			 feeThe reduced fee under paragraph (1) shall be in effect until
			 the later of—
					(A)the last day of
			 the year in which the destruction or impairment occurs; or
					(B)the date on which
			 the cabin may be lawfully reoccupied and normal access has been
			 restored.
					4.Payment of cabin
			 transfer feesAs a condition
			 of the issuance by the Secretary of a new authorization for the use and
			 occupancy of the cabin, the cabin owner transferring the cabin shall pay to the
			 Secretary a cabin transfer fee in the amount of $1,200.
		5.Right of appeal
			 and judicial review
			(a)Right of
			 appeal
				(1)In
			 generalNotwithstanding any action of a cabin owner to exercise
			 rights in accordance with section 6, the Secretary shall by regulation grant to
			 the cabin owner the right to an administrative appeal of the determination of a
			 new cabin user fee, fee tier, or whether or not to reduce a cabin user fee
			 under section 3(d).
				(2)Applicable
			 lawAn appeal under paragraph (1) shall be pursuant to the appeal
			 process provided under subpart C of part 251 of title 36, Code of Federal
			 Regulations (or a successor regulation).
				(b)Judicial
			 review
				(1)In
			 generalA cabin owner that contests a final decision of the
			 Secretary under this Act may bring a civil action in United States district
			 court.
				(2)VenueThe
			 venue for an action brought before the United States district court under this
			 subsection shall be in the Federal judicial district in which the cabin is
			 located.
				(3)Effect on
			 mediationNothing in this Act precludes a person from seeking
			 mediation for an action under this Act.
				6.Effect
			(a)In
			 generalNothing in this Act limits or restricts any right, title,
			 or interest of the United States in or to any land or resource.
			(b)Special rule for
			 alaskaIn determining a cabin user fee in the State of Alaska,
			 the Secretary shall not establish or impose a cabin user fee or a condition
			 affecting a cabin user fee that is inconsistent with 1303(d) of the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 3193(d)).
			7.RegulationsNot later than December 31, 2013, the
			 Secretary shall issue regulations to carry out this Act.
		
	
		
			Passed the House of
			 Representatives September 10, 2012.
			Karen L. Haas,
			Clerk
		
	
